NEWS RELEASE For Immediate Release February 16, 2009 Ten Holdings updates market and announces proposed capital equity offering WINNIPEG – Canwest Global Communications Corp. (“Canwest” or the “Company”) announced today that Ten Network Holdings Limited (“Ten Holdings”) has announced a potential capital equity offering of up to 120 million shares, which represents approximately 13% of the current shares outstanding, through an institutional placement. The announcement came as Ten Holdings – which owns and operates the TEN Television Network (“TEN Television”) in Australia and EYE Corp.’s (“EYE”)multi-national out-of-home advertising business – also provided a market update on expected earnings for the first half of fiscal 2009, in advance of its scheduled release of its results for this period in April Canwest’s President and Chief Executive Officer, Leonard Asper, said the Company, which is a 56.6% shareholder in Ten Holdings, is supportive of the proposed capital equity offering and has elected not to participate in it. This means that upon a successful completion of the capital equity offering, Canwest will continue to hold a greater than 50% equity stake in Ten Holdings. “I have advised the Board of Ten Holdings that Canwest presently intends to retain its shareholding.Canwest endorses Ten Holdings’ proposed equity offering, its sound strategic direction, attractive market position and, despite the prevailing market conditions, future growth prospects,’’ Mr. Asper said. Ten Holdings' executive chairman Nick Falloon said that the Australian advertising market has continued to be negatively impacted by the prevailing economic conditions. He said revenue for TEN Television in the first half of fiscal 2009 is expected to be approximately 12% lower than the corresponding period last year. "This will result in consolidated revenue being approximately 11% behind the same period in fiscal 2008,’’ Mr. Falloon said.“Consolidated earnings before interest, tax, depreciation and amortization (EBITDA) for the first fiscal half is expected to be approximately A$118 million, being 28% down on the result achieved in the first fiscal half of 2008." In December, Ten Holdings advised that a comprehensive cost review had been conducted across the Group and the results of this review had been implemented, with substantial benefits being realized in operating costs. Mr.
